DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
As to claim 1, the examiner recommends amending line 2 to read “and a fluid path therebetween for medicament, the sensor comprising:” to make it clearer the body of the claim that follows is referring to the sensor.  
Claims 2-8 are objected to as they depend from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the inverted snap dome" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While two different snap domes were introduced previously, neither of them was described as being “inverted” and thus it is unclear whether this is intended to refer to the snap dome introduced in claim 17 or the snap dome introduced in claim 9. For the sake of compact prosecution 
Claim 18 recites the limitation “the snap dome” in line 7. This is unclear because two different snap domes were introduced previously. It will be assumed that this was intended to refer to the snap dome introduced in claim 17 and not that of claim 9, however the applicant should clarify this by amending the claim(s), for example by reciting a first snap dome and a second snap dome where appropriate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty (US 2004/0127844 A1).
As to claim 1, Flaherty discloses a low medicament sensor (230; Figs. 3-4) for a medicament delivery device (10) having a reservoir (30), a pump (dispenser 40), and a fluid path (210) therebetween for medicament (see Figs. 3-4, para 0034; the examiner points out however that the limitations of the sensor being “for” a medicament delivery device merely refers to an intended use of the sensor and that the medicament delivery device in this instance is not positively recited), comprising: a switch (either of leads 232, 234; Figs. 3-4, also see para 0054 which teaches how different types of switches can be used); and a snap dome (diaphragm 220) that is: initially in contact with the switch (the claim does not establish what it considers “initially” – therefore the examiner is interpreting an initial timeframe to be when the diaphragm is in a position seen in Fig. 4); in fluid communication with the fluid path (Figs. 3-4); and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure (see Fig. 3, para 0051; the examiner understands that the diaphragm moves/snaps to an unexpanded position when there is no occlusion present, i.e. when pressure is lower compared to when an occlusion is present).
As to claim 2, Flaherty discloses the sensor according to claim 1, wherein the snap dome is disposed within the fluid path (Figs. 3-4).
As to claim 8, Flaherty discloses the sensor according to claim 1, wherein: the switch comprises an electrical switch (see para 0054) in communication with a controller (microcontroller 50 and/or remote control device 100) of the device (see para 0037, 0049, and 0053-0055); the snap dome is disposed within the fluid path (Figs. 3-4); and the snap dome is sealed to the fluid path with an electrically conductive membrane (“conductive coating 236”) to provide electrical contact of the snap dome with the electrical switch (see para 0054).
As to claim 9, Flaherty discloses a medicament delivery device (10), comprising: a reservoir (30) for storing medicament (para 0045); 16a pump (dispenser 40); a fluid path for the medicament fluidly connecting the reservoir and the pump (see para 0034; Flaherty teaches its “flow path 210” including reservoir 30 and dispenser 40 however the fluid path for the purposes of claim interpretation is being interpreted as all parts between reservoir 30 and a patient (except dispenser 40) which fluid passes through); a switch (either of leads 232, 234; see Figs. 3-4 as well as para 0054 which teaches how different types of switches can be used); and a snap dome (diaphragm 220) that is: initially in contact with the switch (the claim does not establish what it considers “initially” – therefore the examiner is interpreting an initial timeframe to be when the diaphragm is in a position seen in Fig. 4); in fluid communication with the fluid path (Figs. 3, 4); and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure (see Fig. 3, para 
As to claim 10, Flaherty discloses the device according to claim 9, wherein the snap dome is disposed within the fluid path (Figs. 3-4).
As to claim 16, Flaherty discloses the device according to claim 9 as described above, and further wherein the switch comprises an electrical switch (para 0015, 0054) in communication with a controller (microcontroller 50) of the device (para 0055); the snap dome is disposed within the fluid path (Figs. 3-4) and 18the snap dome is sealed to the fluid path with an electrically conductive membrane (conductive coating 236) to provide electrical contact of the snap dome with the electrical switch (see para 0054).
As to claim 19, Flaherty discloses an occlusion sensor (230; Figs. 2-4) for a medicament delivery device (10) having a pump (dispenser 40), a medicament delivery cannula (see para 0046), and a medicament delivery fluid path for medicament fluidly connecting the pump and the cannula (the examiner is interpreting the medicament delivery fluid path to be any and all parts that fluid flows through from the dispenser 40 to the cannula – see Fig. 2, para 0034, 0035), the sensor comprising: a switch (leads 232, 234; however also see para 0054 which teaches how different types of switches can be used); and a snap dome (diaphragm 220) that is: initially out of contact with the switch (the examiner is interpreting an initial condition to be that shown in Fig. 3 during “normal flow” when diaphragm 220 is not expanded – see para 0051); in fluid communication with the medicament delivery fluid path (Figs. 3, 4); and configured to snap into contact with the switch when a pressure in the medicament delivery fluid path increases above a predetermined pressure (see para 0051 & 0054 – “During an occluded flow condition (downstream occlusion), the diaphragm 220 expands fully into the chamber, as illustrated in FIG. 4, for more than the predetermined period” – i.e. the diaphragm expands to contact the switch and close the circuit of 230 when pressure is increased relative to a normal pressure).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voege et al. (US 2005/0011282 A1, hereafter 'Voege').
As to claim 1, Voege discloses a low medicament sensor (fluid flow monitor 500; see Figs. 11-13) for a medicament delivery device having a reservoir, a pump, and a fluid path therebetween for medicament (the limitations of the sensor being “for” a medicament delivery device merely refers to an intended use of the sensor and the medicament delivery device in this instance is not positively recited – the examiner points out that Voege teaches its sensors comprising end barbs such as end barbs 526 and 528 which could be connected to a variety of conduits and/or fluid flow paths such as between a reservoir and pump), comprising: a switch (terminals of conductive grid 545 – see para 0080); and a 
As to claim 2, Voege discloses the sensor according to claim 1, wherein the snap dome is disposed within the fluid path (see Figs. 11-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Eich et al. (US 2004/0178255 A1, hereafter 'Eich').
As to claim 4, Flaherty discloses the sensor according to claim 1 as described above, and further wherein the switch is in communication with a controller (microcontroller 50) of the device (see 0055), but is silent to wherein the switch comprises a mechanical switch.
Eich discloses use of sensors and teaches how “In some embodiments, the sensors can be formed as Hall sensors, light detectors, mechanical switches for detecting surface structures, electrical switches for determining an electrical resistance, a capacitance, an inductance or a resonance frequency, or other suitable detectors which are suitable for detecting the recognition elements used in each case” (para 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty in view of Eich such that the switch comprises a 

As to claim 12, Flaherty discloses the device according to claim 9 as described above, and further discloses a controller (microcontroller 50), wherein the switch is in communication with the controller (see para 0055). However Flaherty is silent to wherein the switch comprises a mechanical switch.
Eich discloses use of sensors and teaches how “In some embodiments, the sensors can be formed as Hall sensors, light detectors, mechanical switches for detecting surface structures, electrical switches for determining an electrical resistance, a capacitance, an inductance or a resonance frequency, or other suitable detectors which are suitable for detecting the recognition elements used in each case” (para 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty in view of Eich such that the switch comprises a mechanical switch. One would have been motivated to do so, based off of Eich, which teaches how mechanical switches can be substituted for Hall effect sensors (Flaherty already teaching Hall effect sensors in para 0054) for solving the same purpose of sensing the relative position of two parts (see para 0010, 0025, 0031 of Eich).

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Cover et al. (US 6,652,488 B1, hereafter ‘Cover’).
As to claims 5 and 6, Flaherty discloses the sensor according to claim 1, wherein: the switch comprises an electrical switch (leads 232, 234 comprising an electrical switch, however also see para 0054 disclosing different types of electrical switches) in communication with a controller (microcontroller 50) of the device (para 0055); and the snap dome comprises conductive material (“conductive coating 236 on the second surface 224 of the diaphragm 220”– see para 0054).
However Flaherty is silent to the material being metal and wherein the conductive metal comprises one of stainless steel, copper, beryllium, or a metal alloy.
a pair of switch elements 510G and 511G of electrically conductive springy sheet metal, such as copper or a suitable alloy” (see lines 52-56 col. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty such that the snap dome comprises a conductive metal such as copper or an alloy thereof in view of Cover. One would have been motivated to do so based off of Cover, which teaches that copper is a known material for use in electrical switches (see lines 52-56 col. 13). Additionally it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).

As to claims 13-14, Flaherty discloses the device according to claim 9 as described above, and further comprising: a controller (microcontroller 50), wherein: the switch comprises an electrical switch (see para 0054) in communication with the controller (see para 0055); and the snap dome comprises conductive material (conductive coating 236; see para 0054).
However Flaherty is silent to the material being metal and wherein the conductive metal comprises one of stainless steel, copper, beryllium, or a metal alloy.
Cover discloses an electrical switch SWG in which comprises “a pair of switch elements 510G and 511G of electrically conductive springy sheet metal, such as copper or a suitable alloy” (see lines 52-56 col. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty such that the snap dome comprises a conductive metal such as copper or an alloy thereof in view of Cover. One would have been motivated to do so based off of Cover, which teaches that copper is a known material for use in electrical switches (see lines 52-56 col. 13). Additionally it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).


Allowable Subject Matter
Claims 3, 7, 11, 15, and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, Voege teaches the sensor according to claim 1, wherein: the device further comprises a base (body member 514) having a hole (see Figs. 11 & 13, there is a hole in body member 514 under the diaphragm 534 similar to how hole 215 is below snap dome 300 in instant Figs 10-11) therein that is in fluid communication with the fluid path (Figs. 11, 13); the snap dome is disposed on the base over the hole (Figs. 11, 13) and the hole is sized: to equilibrate pressure between the flow path and a space within the snap dome (see para 0079). However Voege is silent to the limitation of the hole being sized so that surface tension of the medicament prevents medicament flow therethrough. Voege only describes its sensor for use with gas flow and thus never appears to describe any relation to surface tension or prevention of flow of medicament (including oxygen) through the hole.
As to claim 7, Flaherty in view of Cover teaches the sensor according to claim 5 as described above, and further wherein the snap dome is disposed within the fluid path (see Fig. 3-4 of Flaherty). However Flaherty/Cover are silent to wherein; the snap dome is sealed to the fluid path with a membrane and an outer portion of the snap dome is not covered by the membrane to provide electrical contact of the snap dome with the electrical switch in combination with the rest of the limitations of claims 7, 5, and 1.
As to claim 11, Flaherty discloses the device according to claim 9 as described above, however Flaherty is silent to the limitations of a base having a hole therein that is in fluid communication with the fluid path; wherein the snap dome is disposed on the base over the hole; and 
As to claim 15, Flaherty in view of Cover teaches the device according to claim 13 as described above. Flaherty additionally teaches wherein: the snap dome is disposed within the fluid path (Figs. 3-4) but is silent to wherein the snap dome is sealed to the fluid path with a membrane (Flaherty mentions a “conductive coating 236” but does not mention that it has anything to do with sealing – further the diaphragm 220, which was interpreted as the snap dome, is a membrane itself); and an outer portion of the snap dome is not covered by the membrane to provide electrical contact of the snap dome with the electrical switch.
As to claim 17, Flaherty discloses the device according to claim 9 as described above, and further comprising a medicament delivery cannula (see para 0046), and a medicament fluid delivery path disposed between the pump and the cannula (it was noted in the rejection of claim 9 how the fluid path for the purposes of claim interpretation was being interpreted as all parts between reservoir 30 and a patient (except dispenser 40) which fluid passes through – the examiner notes that the fluid path could merely be interpreted as the connection between reservoir 30 and dispenser 40 and that the “medicament fluid delivery path” could be interpreted as a flow path of fluid from the dispenser 40 to a patient), however, there does not appear to be a way to interpret Flaherty to also include an occlusion sensor, comprising: a second switch; and a snap dome that is: initially out of contact with the second switch; in fluid communication with the medicament delivery fluid path; and configured to snap into contact with the second switch when a pressure in the medicament delivery fluid path increases above a predetermined pressure in combination with the limitations of claim 9.
Claim 18 depends from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783